PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/269,174
Filing Date: 6 Feb 2019
Appellant(s): Huber et al.



__________________
Richard Wong Reg. No. 73,259
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 December 2020.  The information disclosure statements (IDS) filed 01 September 2020 and 16 December 2020 have been considered.  

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-13, 16, 19-31, and 43 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-11, 16, 19-23, 25-31, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devecka (US PG Pub. 2012/0290977) further in view of Kumahara et al. (US PG Pub. 2017/0200128).
Claims 12, 13, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devecka (US PG Pub. 2012/0290977) and Kumahara et al. (US PG Pub. 2017/0200128) further in view of Peterson et al. (US PG Pub. 20100197318).

(2) Response to Argument
Appellants argue that the argue that the §101 rejection be reversed; however the Examiner respectfully disagrees.  Here, as drafted, the claims are simply the automation of organizing human activities (i.e. user profiles, interests and events) (Step 2A Prong 1).  Creating of social events based upon user interests (RSVPs, word of mouth recommendation of popular events) is a function that has existed for tens if not hundreds of years.  
Appellants argue that “These specific rules enable a computerized platform device to automatically generate event recommendations for users in a consistent and efficient manner without direct human input and without relying on subjective human factors. In contrast, absent these specific rules, computerized social media platforms could not be generated in a similarly consistent and efficient manner without human intervention. For example, in a conventional system, a human operator would instead conduct a subjective review of each and every event, and subjectively identify or more of users that he believes would be interested in those events” which is simply automating a judicial exception and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir.2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).  This coincides with Appellants cited portions of the specification [0053] and [0112]-[0113] which is a business solution to a business problem, not a technical solution to a technical problem.  Here, the alleged improvement realized is simply the generic linking of the judicial exception to a particular environment (an online social media platform, database)—MPEP 2106.05(h) and merely using computers or machines to increase or speed up the process-- MPEP 2106.05(f) (Step 2A Prong 2).  Even when considered as a whole, the claims are integrated into a practical application.  As such the rejection should be sustained.
The Examiner asserts that the specification lacks any disclosure of evidence to demonstrate that the invention is seeking to improve upon the existing technology or, more specifically, that the claimed invention is directed towards addressing and improving upon an issue that arose from the technology, but merely demonstrating that the claimed invention is directed towards the judicial exception, merely applying or utilizing generic computing devices performing their generic functions to carry out the judicial exception (MPEP 2106.05(f)) and generally linking the judicial to the technical field of social networking due to the benefits that computing devices provided, i.e. faster, more efficient, and etc.  The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they 
In response Appellants arguments “Applicant respectfully submits that the Examiner has not presented evidence that each and every element of the claimed technique is “widely prevalent or in common use in the relevant industry. Absent such evidence, a conclusion that the claims are directed to a “well-understood, routine, conventional activity” is improper. Further, Applicant respectfully notes that the Examiner appears to concede that the claims are not a “well-understood routine, conventional activity,” and thus the claims would pass muster under Step 2B;” however the Examiner again notes that such an assertion was not made and these remarks are irrelevant.  This evidentiary support is only required (as Appellants cite on page 14 of the Brief) “when the examiner has concluded that certain claim elements recite well-understood, routine, conventional activity in the relevant field, the examiner must expressly support such a rejection in writing with one of the four options specified in Section UFA. of the [USPTO’s] Berkheimer Memorandum.”  Again, the Examiner made no such conclusion.  As such, there is no evidentiary requirement for support that Appellants are requesting.  
Appellants next argue that “Kumahara does not disclose or suggest generating an “affinity coefficient” such that it includes the specific elements recited in claim 1. Indeed, Kumahara does not disclose or suggest that its “affinity coefficient” includes an indication of (i) “[a] first subset of public interest categories [that were collectively selected by a first subset of users associated with the first social media event for inclusion in their respective profiles on the social media platform],” (ii) “[a] second subset of private interest categories [that were collectively selected by the first subset of users associated with the first social media event for inclusion in their respective profiles on the social media platform], and (iii) “[a] third subset of interest categories [selected by a controlling user of the first social media event as relevant to the first social media event],” as recited in claim 1. Nor does Kumahara disclose or suggest that its “affinity coefficient’ includes a “frequency metric for each interest category .... determined by 
Appellants appear to misinterpret the “affinity coefficients” citations from the Kumahara reference, as the Examiner only cited the coefficients that contribute to the numerical thresholds for the event generation, not the “frequency metric.”  The Examiner also notes that, again contrary to Appellants’ assertions, Kumahara’s coefficient is also used to determine whether or not users would share the same interest in content objects (not only to predict actions as Appellants contend, which would contradict the instant claims—isn’t the event generation based upon some sort of attempt to predict that a user would be interested in attending the event based upon their private and public interests?  This is similar to predicting a user’s future actions i.e. targeted events based upon some sort of likelihood, sentiment, propensity, or disposition to attend.)  “The lower coefficient may represent the decreasing likelihood that the first user will share an interest in content objects of the user that is indirectly connected to the first user in the social graph 1100 (Kumahara ¶258).”  As such the rejection should be sustained.
In response to Appellants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Next Appellants argue that Kumahara does not render obvious the limitations of claim 43; however the Examiner respectfully disagrees.  Here, Kumahara is cited as teaching the use of supplemental event detail thresholds which are able to include “generate a second event based upon previous events, (Kumahara ¶41)” and “For example, in addition to utilizing a minimum event detail threshold prior to providing an indication of an event suggesting, the event generation system can also utilize a supplemental event detail threshold.  For instance, in one or more embodiments, the event generation system will automatically generate a digital event upon detecting satisfaction of a supplemental event detail threshold.  In particular, in at least one embodiment, the event generation system automatically generates a digital event upon detecting four event details (at a heightened certainty Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  As such the rejection should be sustained. 
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Appellants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Appellants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624              
                                                                                                                                                                                          /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.